The indictment charges that appellant, on the 2d day of July, 1902, forged the following instrument:
"Wichita Falls, Texas, July 2, 1892. No. __. The Panhandle National Bank of Wichita Falls pay to R.H. Smith or Bearer Seven ____ Dollars $7.00. Boney McIntire."
The indictment contains neither explanatory averments nor innuendo allegations. Motion to quash was based, first, upon the ground that the instrument itself shows that the offense was barred by the statute of limitations when presented by the grand jury; second, that it was repugnant *Page 534 
in its averments, in that the forgery was alleged to have been committed on the 2d day of July, 1902, whereas the instrument showed on its face to have been committed on July 2, 1892. We believe both points are well taken. The instrument purports to have been executed on July 2, 1892. The indictment was preferred by the grand jury on October 29, 1902, something over ten years after the purported execution. Prosecution for forgery is barred under our statute in ten years. The other proposition — that is, that the allegations are repugnant — we think is manifest. While the instrument bears date July 2, 1892, it may have been executed on July 2, 1902, as a matter of fact. This is not explained in the indictment, but the two allegations are left standing, one alleging the execution on July 2, 1902, and the instrument itself showing that it was executed on July 2, 1892. Without some explanatory averments, these matters are totally irreconcilable.
Believing the motion to quash should have been sustained, and the indictment is vicious, the judgment is reversed, and the prosecution ordered dismissed.
Reversed and dismissed.